DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 depends from claim 1 and 9 and does not contain any limitation that further limits or defines claim 1 and 9. The preamble contains “a DC/AC converter,” but this has not been given patentable weight. When reading the preamble in the context of the entire claim, the recitation a DC/AC converter is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan et al. (US 2014/0015324 A1).
In regards to claim 1, Brennan discloses, in figure 1, method for controlling a DC/AC converter (20) connected to an electrical network (16), the converter (20) being controlled by a control law (24) that is configured to require the converter to operate (Par 0028, 0033), by default, in a current source mode (14, 34; par 0041), and in case of disappearance of the electrical network (Par 0039), to control the switching of said converter from the current source mode (14, 34) to a virtual synchronous generator mode (12, 26, 28; par 0038-0039), the control law (24) being also configured to, as long as the converter is running in the current source mode, monitor the electrical network frequency and phase allowing the initialization of the emulation of the virtual synchronous generator mode (Par 0052), by said control law (24), at the time of detection of the disappearance of the electrical network (16, par 0052, 0055).
In regards to claim 2, Brennan discloses, in figure 1, method according to claim 1, wherein the control law (24) comprises two routines, respectively called current source routine (14, 34) and synchronous generator routine (12, 26, 28), respectively controlling the converter (20) in current source 
In regards to claim 5, Brennan discloses, in figure 1, method according to claim 2, wherein the synchronous generator routine (12, 26, 28) continuously calculates a reference current and a reference voltage (Par 0030, 0032) that are compatible with the operation of a synchronous generator (12, 26, 28) configured to form the network (16; 0034-0035).
In regards to claim 6, Brennan discloses, in figure 1, method according to claim 5, wherein the frequency and the phase of the network that are monitored by the control law (24, par 0052) are used to synchronize the reference voltage and the reference current that are calculated by the synchronous generator routine (par 0055-0057).
In regards to claim 7, Brennan discloses, in figure 1, method according to claim 6, wherein the reference voltage and the reference current are also calculated by the synchronous generator routine (12, 26, 28) when the converter (20) operates in current generator mode (14, 34) (Par 0039).
In regards to claim 8, Brennan discloses, in figure 1, method according to claim 2, wherein the control law (24) furthermore comprises a switching management module (34; par 0041) which, by default, requires the converter (20) to be controlled by the current source routine (14, 34) and, as soon as a network (16) disappearance occurs (Par 0039), requires the converter (20) to be controlled by the synchronous generator routine (12, 26, 28) (Par 0038-0039, 0052, 0055). 
In regards to claim 9, Brennan discloses, in figure 1, computer program product comprising a non-transitory computer- readable medium having computer-readable instructions, stored thereon, the computer- readable instructions, when executed by a computer, cause the method according to claim 1 to be implemented (see rejection of claim 1 above, see paragraph 0044).
In regards to claim 10, Brennan discloses, in figure 1, DC/AC converter (20) provided with the computer program product according to claim 9 (see rejection of claims 1 and 9 above, see paragraph 0044).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2014/0015324 A1) in view of Abido et al. (US 2012/0259477 A1).
In regards to claim 3, Brennan disclose the method according to claim 2, but does not clearly disclose wherein the current source routine comprises a phase-locked loop configured to estimate the frequency and allow a phase calculation module to calculate the phase of the network.
	However, Abido discloses, in figure 2 and 3, wherein the current source routine (14, 34 as discussed in Brennan) comprises a phase-locked loop (215) configured to estimate the frequency and 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brennan to incorporate the teachings of Abido by including wherein the current source routine comprises a phase-locked loop configured to estimate the frequency and allow a phase calculation module to calculate the phase of the network in order to have stability enhancement of a microgrid operating in both autonomous and grid-connected modes, voltage source inverter (VSI), LC filter, coupling inductance, phase-locked loop (PLL), lines, loads, and power, current, and voltage controllers are modeled (Abido, par 0013).
In regards to claim 4, Brennan in view of Abido disclose the method according to claim 3. Abido further discloses, in figure 2, wherein the current source routine (14, 34 as discussed in Brennan) also comprises a power control loop (205) intended to estimate a reference current (Par 0050) that the converter (20 as discussed in Brennan) has to deliver on the basis of an active power P and a reactive power Q (Par 0055) that are necessary for the electrical network (16 as discussed in Brennan) to operate.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brennan to incorporate the teachings of Abido by including wherein the current source routine also comprises a power control loop intended to estimate a reference current that the converter has to deliver on the basis of an active power P and a reactive power Q that are necessary for the electrical network to operate in order to have stability enhancement of a microgrid operating in both autonomous and grid-connected modes, voltage source inverter (VSI), LC filter, coupling inductance, phase-locked loop (PLL), lines, loads, and power, current, and voltage controllers are modeled (Abido, par 0013).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                   

/JOHN W POOS/Primary Examiner, Art Unit 2896